Case 2:20-cv-10700-FMO-JC Document 9 Filed 12/10/20 Page 1 of 5 Page ID #:20
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
 10 ORLANDO GARCIA                              Case No. 2:20−cv−10700−FMO−JC
              Plaintiff(s),
 11
                                                STANDING ORDER RE: ADA
        v.                                      ACCESSIBILITY CASES
 12
    CAMDEN JOONZ, LLC, et al.
 13
             Defendant(s).
 14
 15
 16
 17
 18        The court has presided over hundreds, if not thousands, of cases under the

 19   Americans With Disabilities Act involving physical barriers in places of public
 20   accommodation. Most of these cases are brought by a small number of repeat
 21   plaintiffs and an even smaller number of law firms. With respect to these cases,
 22   the court finds the small number of repeat law firms in this area rarely prosecute
 23   their cases until the court issues an order to show cause.
 24        In most of the cases filed by these law firms, the court is required to prepare

 25   and issue multiple orders to show cause due to the law firms’ lack of prosecution
 26   regarding, among other things, service of process, failure to seek default and/or

 27   failure to move for default judgment. The enormous number of ADA accessibility

 28   cases filed in this District, and the resulting need to track the lack of prosecution


                                               1
Case 2:20-cv-10700-FMO-JC Document 9 Filed 12/10/20 Page 2 of 5 Page ID #:21
 1    in these cases through the preparation and issuance of repeated orders to show

 2    cause, has placed a significant burden on the limited resources of the court.

 3         Therefore, pursuant to the court’s authority under Rule 16 of the Federal

 4    Rules of Civil Procedure, in an effort to implement case management procedures

 5    that are efficient, to conserve limited judicial resources, see, e.g., Malone v. U.S.

 6    Postal Service, 833 F.2d 128, 129 § 133 (9th Cir. 1987) (In upholding trial court

 7    order requiring parties to provide “a thorough and complete list of each and every

 8    direct question and anticipated response[,]” court stated that “Rule 16 basically

 9    enables trial courts to take steps to improve the efficiency of trials.”) (internal

 10   quotation marks omitted), and to comply with Fed. R. Civ. P. 1’s mandate “to

 11   secure the just, speedy, and inexpensive determination of every action[,]” the

 12   court orders as follows:

 13        1. Proofs of Service: All complaints must be served on all parties promptly

 14   after filing. Proofs of service for all defendants must be filed within 93 days of

 15   the filing of the case absent a previously approved extension of time by the court.

 16   Plaintiff’s counsel should not expect an order to show cause to prompt the filing

 17   of the proof of service. Plaintiff is hereby put on notice that failure to file the

 18   proof of service within 93 days after the filing of the case shall result in the

 19   dismissal of the action and/or the defendant that has not appeared in the case and

 20   for which plaintiff has not filed a proof of service. See Fed. R. Civ. P. 4 § 41(b);

 21   Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

 22        2. Requests for Entry of Default: For any defendant who fails to respond to

 23   the complaint within the time provided by the Federal Rules of Civil Procedure

 24   and for whom no extension has been granted, a request for entry of default must

 25   be filed no later than seven (7) days after the time the response to the complaint

 26   would have been due. Plaintiff is hereby put on notice that failure to seek entry

 27   of default within seven (7) days after the deadline to file a response to the

 28   complaint shall result in the dismissal of the action and/or the defendant against


                                                2
Case 2:20-cv-10700-FMO-JC Document 9 Filed 12/10/20 Page 3 of 5 Page ID #:22
 1    whom entry of default should have been sought. See Fed. R. Civ. P. 41(b); Link,

 2    370 U.S. at 629-30, 82 S.Ct. at 1388. If the proof of service indicates that more

 3    than 21 days have elapsed since the service of the complaint and plaintiff has not

 4    sought entry of default within seven (7) days after the deadline for defendant to

 5    answer, then the action will be dismissed in its entirety and/or as to the defendant

 6    named in the proof of service.

 7          3. Motions for Default Judgment: Plaintiff shall, no later than seven (7)

 8    calendar days after default is entered by the Clerk, file a motion for default

 9    judgment against the defaulting defendant(s). The motion for default judgment

 10   shall include all types of relief plaintiff seeks, i.e., damages, injunctive relief

 11   attorney’s and fees. Failure to include a request for a particular type of relief shall

 12   result in the denial of the relief omitted from the moving papers. At a minimum,

 13   plaintiff’s motion shall address: (a) the procedural history of the action, (b) the

 14   requirements set forth in Local Rule 55-1; (c) the default judgment factors set

 15   forth in Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986); (d) the legal authority

 16   that sets out the elements of the causes of action upon which plaintiff seeks

 17   default judgment;1 and (e) the legal and factual basis − with specific citations to

 18   statutes and case law − for its damages calculations and attorney’s fees claims.

 19   The damages calculations must be supported by detailed, clear, and thorough

 20   calculations, and cite to the underlying admissible evidence, such as contracts,

 21   spreadsheets, and declarations. Plaintiff’s motion must include the calculations

 22   within the text of the memorandum of points and authorities and, if appropriate,

 23   include a separate table or chart entitled, “Calculations Summary.”

 24         Plaintiff is hereby put on notice that failure to file a motion for default

 25   ________________
        1   Plaintiff should consider the number of claims upon which it seeks default
 26
      judgment. To the extent the relief plaintiff seeks can be obtained under one claim,
 27   it is not necessary − and may only delay − to seek default judgment as to the other
      claims in the operative complaint.
 28


                                                3
Case 2:20-cv-10700-FMO-JC Document 9 Filed 12/10/20 Page 4 of 5 Page ID #:23
 1    judgment within seven (7) calendar days of entry of default by the Clerk shall

 2    result in the dismissal of (1) the action and/or (2) the defendant against whom

 3    the motion for default judgment should have been filed. See Fed. R. Civ. P. 41(b);

 4    Link, 370 U.S. at 629-30, 82 S.Ct. at 1388. Plaintiff also is put on notice that

 5    failure of plaintiff’s counsel to attend any hearing set for any motion for default

 6    judgment shall result in the dismissal of the action and/or the defendant against

 7    whom the motion for default judgment was filed. See id.

 8          4. Cases Where at Least One Defendant Has Appeared: In cases where at

 9    least one defendant has appeared, and plaintiff does not wish to seek a partial

 10   default judgment, plaintiff shall, no later than seven (7) calendar days after the

 11   entry of default, file an ex parte application to stay the requirement to file a motion

 12   for default judgment pending the resolution of the case as to the defendants that

 13   have appeared.

 14         5. The requirements and procedures set forth in this Order are intended to

 15   significantly reduce the burden placed on the court to constantly prepare and issue

 16   orders to show cause for lack of prosecution. With respect to the requirements

 17   and matters set forth above, this Order serves as notice to plaintiff and his or her

 18   counsel that failure to comply with any of the requirements set forth in this Order

 19   shall result in the dismissal of the action in its entirety and/or as to the defendant

 20   that is the subject of the proof of service, request for default, etc.

 21         6. In addition to dismissal of the action for failure to comply with the

 22   provisions set forth in this Order, sanctions will be imposed against plaintiff’s

 23   counsel as follows. The first failure to comply with this Order in a particular case

 24   will result in a sanction of $300, the second failure will result in a sanction of

 25   $450, and a third failure will result in a sanction of $750. The court finds these

 26   sanctions sufficient and necessary to deter violations of the Order and to achieve

 27   ///

 28   ///


                                                4
Case 2:20-cv-10700-FMO-JC Document 9 Filed 12/10/20 Page 5 of 5 Page ID #:24
 1     timely prosecution of these cases without unnecessary intervention by the court.

 2
 3
      Dated The 10th of December 2020                         /s/
 4                                                   Fernando M. Olguin
                                                  United States District Judge
 5
 6
 7
 8
 9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                              5
